Citation Nr: 1216411	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits, claimed as entitlement to reimbursement for payment of wages of caregivers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 November 1945.  He died in September 2006, and the appellant was his guardian, appointed to receive VA benefits on his behalf.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to reimbursement for debts she paid the Veteran's caregivers after his death.  An individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121(a)(West 2002); 38 C.F.R. § 3.1000 (2011).  In order to support such a claim, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002 & Supp. 2010); Jones v. West, 136 F. 3d 1296, 1300 (Fed. Cir. 1998).

"Except where specifically limited, the enumerated duties [of VA's duty to assist] are subordinate to the overall statutory duty to provide reasonable assistance to the claimant."  Savage v. Shinseki, 24 Vet. App. 259, 263 (2011).  A statement of the case (SOC) must contain a summary of 1) the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement, 2) the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination, and 3) the determination on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  38 C.F.R. § 19.29 (2011).  

Here, the Veteran was service-connected for a left arm disability.  In December 2000, the Veteran submitted claims for an increased disability rating for that service-connected disability and for service connection for arthritis on a secondary basis.  In a September 2001 rating decision, the RO denied the claim for an increased disability rating.  Although the decision noted that no X-ray evidence had been submitted to support a diagnosis of arthritis, no actual determination was provided for the service connection claim.  Likewise, while it is unclear when the Veteran's notice of disagreement was received with regards to the denial of an increased disability rating, a note in the claims file indicates it was untimely.  However, there is no evidence of record that the Veteran or the appellant were advised that his appeal was untimely, despite his subsequent November 2002 inquiry.  Thus, the evidence may indicate pending claims.

The Board finds that VA has not yet met its duty to assist because the April 2008 SOC does not meet the regulatory or statutory requirements to provide reasonable assistance to an appellant.  38 C.F.R. § 19.29; Savage, 24 Vet. App. at 263.  Although the SOC summarizes the applicable laws and regulations, it does not provide a summary of the evidence in the case relating to the issue, or provide an adequate discussion of how the regulatory provisions affected the determination of the appellant's claim.  Rather, the SOC merely states that "[e]ntitlement to an accrued benefit is denied as there was no accrued amount payable."  The Board finds that the appellant should be provided a summary of the evidence relating to this issue, along with an adequate discussion of the reasons for VA's determination.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental SOC (SSOC) that is fully compliant with the statutory duty to assist and the provisions of 38 C.F.R. § 19.29.  In particular, the SSOC must:  1) inform the appellant of what must be shown to establish entitlement to accrued benefits; 2) explain what the evidence of record shows; and 3) explain why application of the law and regulations has led to the determination being appealed.  The appellant and her representative should then be afforded the opportunity to respond, after which the case should be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


